t c memo united_states tax_court michael and michelle rough petitioners v commissioner of internal revenue respondent docket no filed date michael rough pro_se gregory m hahn for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure after concession sec_2 the issues for decision are whether petitioners underreported their income for and whether respondent's oral motion for a penalty under sec_6673 should be granted some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in federal way washington on the date the petition was filed in this case hereinafter references to petitioner in the singular are to michael rough in petitioner sold amway products for which he was compensated in the form of a sales commission in in connection with his sales commissions from his amway business petitioner received a form_1099 from don and roberta langeliers in the amount of dollar_figure langeliers form_1099 and a form_1099 from sean and jade mullaney in the amount of dollar_figure mullaney form_1099 on their federal_income_tax return petitioners failed to report petitioner's sales commission income or any related expenses in connection with petitioner's amway sales business petitioner michael rough conceded that he received commissions from his amway sales business as determined by respondent with the exception of two checks totaling dollar_figure petitioner acknowledged that during the year in issue he received amway sales commissions from the langeliers and mullaneys furthermore petitioner testified that he received the forms however petitioner stated that the langeliers form_1099 was received or months after petitioners' federal_income_tax return had been filed with respect to the langeliers form_1099 petitioner conceded that he received the amounts reported except for two checks totaling dollar_figure missing checks the documentation that supported the langeliers form_1099 with the exception of the missing checks was admitted into evidence as respondent's exhibit e mr langeliers testified at trial that the missing checks were issued to petitioner and cleared his account but that he was unable to obtain copies of the checks petitioner contends that mr langeliers was unable to produce the missing checks referred to as check number and in the amounts of dollar_figure and dollar_figure respectively however petitioner produced no records to support his testimony that he did not receive the missing checks furthermore petitioner was given ample opportunity to cross-examine mr langeliers during petitioner's cross-examination of mr langeliers instead of addressing the notice_of_deficiency petitioner attempted to introduce into evidence a document called code breaker - the sec_83 equation which was marked for identification as petitioners' exhibit petitioners' exhibit is a tax_protester harangue more hereinafter about petitioners' exhibit for identification the court on four separate occasions invited petitioner to address the issues contained in the notice_of_deficiency and mr langeliers' testimony as a fact witness in pertinent part the four occasions when the court so instructed petitioner are as follows the court we don't want to keep this witness on the stand -- mr rough well -- the court -- for anything other than his testimony his testimony was that he gave you these checks that are in evidence now as e that he made two other checks to you i believe he stated the amounts of the checks or the number of the check and he's been unable to obtain copies of those checks that is the direct testimony and your cross- examination will be restricted to the witness' direct testimony mr rough okay the court mr rough so the questions you are about to ask him i assume are going to be in regard to the two checks which he could not locate okay forgive me for i don't know the correct words on how to - how to say this so i'll just say it in my own words exhibit a marked for identification as exhibit will allow me to prove that any -- any citizen off the street would end up agreeing with me after -- after asking questions and referring to exhibit a that the label of tax_protester attached to me by the respondent is an incorrect statement and therefore i think not being able to submit these to the court is prevent -- they're preventing me due process the court this witness has been sitting here listening to this for awhile he's not going to sit here too much longer you have the direct examination which i've highlighted - highlighted i've told you what it is if you have questions on cross-examination i want to hear them and i want to hear them succinctly and quickly so that this witness can be excused the court this man is here to answer your questions as to his testimony not whether or not you can stipulate to them and so forth and so on you've already told us that you wouldn't do that that's in the record what questions do you have to ask him about the checks the court what questions do you have to ask of this witness with regard to his direct testimony mr rough i have finished with the witness your honor and i would like -- the court the witness -- mr rough -- to concede with these proceedings to go directly to federal district_court to get my answers under circumstances in which he was given every opportunity to do so petitioner failed to ask why mr langeliers was unable to produce checks and it is readily apparent that petitioner had no intention to dispute the fact that he had received from mr langeliers in commissions in the amount of dollar_figure a fact which he would not admit it is also readily apparent that petitioner attempted to use mr langliers as a foil on cross-examination to insinuate into the record his cherished exhibit for identification which would allow him to expostulate upon the inanities contained therein respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 petitioner has failed to prove that respondent's determination of his unreported income for is incorrect indeed as we have noted supra petitioner did not even attempt to prove that respondent's determination was incorrect we hold for respondent on this issue we turn now to respondent's oral motion to award a penalty against petitioner under sec_6673 in order to better understand our disposition of respondent's motion we deem it appropriate to place the issue in perspective in david myrland myrland authored a tax_protester diatribe-- code breaker - the sec_83 equation the text of myrland's tirade consists of pages on date petitioner filed his petition under day notice_of_deficiency wage earner contractor on date petitioner filed with the court a motion for summary_judgment in support of his motion for summary_judgment petitioner filed a memorandum consisting of a one-page introduction and following pages the following pages were a verbatim transcript of myrland's tax_protester diatribe except for technical and irrelevant changes made to paragraph page paragraph page paragraph page and paragraph page in addition myrland had added page a to his diatribe which is not here relevant upon full consideration of petitioners' date motion for summary_judgment including a perusal of petitioners' carbon copy memorandum of myrland's tax_protester diatribe the court denied petitioners' motion for summary_judgment on date when this case was called for trial petitioner appeared at counsel table with a person who petitioner stated is strictly just a helper to help me organize this mountain of evidence that i'm about to present petitioner's helper identified himself as david russell myrland centralized authorization file no 8005-84830r as an unenrolled preparer with the internal_revenue_service not employed by them registered as an unenrolled preparer under that number mr myrland was ordered by the court to move to the back of the bar and did so petitioner was not to be deterred as noted supra petitioner attempted to use respondent's witness mr langeliers as a foil to again subject the court to myrland's sottish opus exhibit for identification he was not permitted to do so sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case amply demonstrates that petitioners were not interested in disputing the merits of the deficiency in income_tax as set forth in the notice_of_deficiency rather the record clearly demonstrates that petitioners attempted to use this court as a forum to protest the tax laws of this country and to impose upon this court their misguided tax_protester views petitioners' position demonstrated at trial consists solely of their reliance on tax_protester rhetoric and legalistic gibberish we are also convinced that petitioners instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed petitioner's conduct in this case was patently egregious in view of the foregoing we will grant respondent's oral motion to exercise our discretion under sec_6673 and require petitioners to pay a penalty to the united_states in the amount of dollar_figure 737_f2d_1417 5th cir coulter v commissioner 82_tc_580 82_tc_403 to reflect the foregoing an appropriate order and decision will be entered
